Citation Nr: 0414325	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  98-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for a laceration 
scar of the right eyebrow.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from May 1974 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating determination by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This case was last before the Board in August 2003, when it 
was remanded to the RO for further development.  As part of 
the requested evidentiary development, the Board directed the 
RO to obtain color photographs of the right eyebrow scar in 
question because the appellant had failed to keep prior 
promises to submit his own photos of this scar.  In October 
2003, the appellant appeared for an official VA examination, 
but he declined to have color photos taken of his right 
eyebrow scar because these had allegedly been taken and 
"sent in" two weeks previously.  The appellant had given a 
similar reason for declining to have photos of the scar taken 
on an earlier VA examination, and in both instances no photos 
were ever submitted by the appellant or received by VA.  The 
supplemental statement of the case issued in December 2003 
informed the appellant that color photographs of his right 
eyebrow scar had never been received by VA; and he was 
encouraged to submit these photos in support of his claim, or 
to contact the RO if he needed help in obtaining such photos 
from a local VA facility.  His representative has correctly 
pointed out that the appellant has never responded to this 
notice by the RO.  Accordingly, pursuant to 38 C.F.R. 
§ 3.655, the Board will assign an initial rating for the scar 
at issue based upon the available evidence.  

In a letter received from the appellant's congresswoman in 
July 2003, reference was made to the issue of back pay for 
injuries incurred by the appellant to his hands; earlier 
correspondence from the same source referred to scars above 
the left eye and on the right eyelid.  These issues are not 
procedurally before the Board at the present time, and they 
are therefore referred to the attention of the RO for 
appropriate further action.  

In February 2003, the Board denied an appeal seeking service 
connection for the residuals of a head injury, including 
chronic headaches.  In October 2001, the Board denied four 
additional appeals pertaining to the initial ratings for 
other service-connected disabilities and seeking earlier 
effective dates for the grant of service connection for 
several service-connected disabilities, including the 
laceration scar over the right eyebrow.  

In June 2001, the appellant testified before the undersigned 
at a hearing held at the RO concerning other issues which 
were before the Board at that time.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The service-connected laceration scar of the right 
eyebrow is superficial, stable, nontender on objective 
demonstration, causes no limitation of motion or function, 
does not involve an area of more than 144 square inches, and 
does not result in disfigurement.  


CONCLUSION OF LAW

Entitlement to an initial compensable disability rating for a 
laceration scar of the right eyebrow is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7800-05 (1997-2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The Board notes that VA's General Counsel has held that the 
notification requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], are not applicable to appeals such 
as the current one involving a notice of disagreement with 
the initial evaluation of a disability.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  This precedent opinion by the VA 
General Counsel is legally binding upon the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through various letters, 
the statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated February 7, 2002.  In this 
letter, the RO specifically informed the appellant of what 
the evidence must show in order to support the claim.  The 
appellant was then specifically asked to submit any 
additional evidence or information which he thought would 
support his claim, and he was told what to do if he wished 
the RO to attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claims and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Moreover, as discussed 
above, the veteran has been informed that photographs 
depicting the scar are necessary to substantiate the presence 
of disfigurement, that VA would take such photographs in 
connection with his VA examination and that he should submit 
any such photographs in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with any 
notification requirements of the VCAA and the implementing 
regulations that are applicable to the veteran's claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA medical records have also been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information 
other than color photos of the scar, which the appellant has 
twice declined to have taken as part of official VA 
examinations.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
Since the claim at issue in this appeal was initially 
adjudicated long before the enactment of the VCAA in November 
2000, strict compliance with the timing requirement set forth 
at length by the Court in Pelegrini was not possible in this 
case.  There is no indication or reason to believe that the 
later decisions by the RO would have been different had the 
claim not been the subject of prior adjudications.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the claim has already been pending since 1997.  The 
evidentiary record in this case has been fully developed to 
the extent possible, and any remaining procedural errors by 
the RO in this case amount to no more than harmless error.  

Accordingly, the Board will address the merits of the 
veteran's claim.  



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In every instance in which the Rating Schedule does not 
provide for a zero percent evaluation under a particular 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2001).  Slightly disfiguring scars of the 
face or head are to be rated at the noncompensable level; 
while moderate disfigurement warrants a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  Superficial scars that do 
not cause limited motion warrant a 10 percent evaluation if 
they involve an area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Scars that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.) or a 20 percent 
evaluation if the area or areas of involvement exceeds 12 
square inches ( 77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Scars with one characteristic of disfigurement 
(visible tissue loss, gross distortion or asymmetry) are also 
to be rated 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

Note (1) provides that the eight characteristics of 
disfigurement are: scar five or more inches (13 or more cm.) 
in length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  Note (2) 
states: Rate tissue loss of the auricle under Diagnostic Code 
6207 (loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria.

Scars may also be rated based upon the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes, with the exception of the 
absence of current photographs that are unavailable due to 
the veteran's failure to cooperate.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
histories and findings pertaining to the disability, except 
as noted below.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The service medical records report that the appellant was 
treated for a 2.5 centimeter (cm.) laceration above the right 
eyebrow in April 1976.  The wound was initially closed and 
nylon sutures were applied; five days later, the sutures were 
removed.  

VA outpatient treatment records dating from 1983 to 1985 
reflect no relevant findings.

On a VA general medical examination in May 1997, the 
appellant had no complaints relevant to the scar above his 
right eyebrow, and it was reported on that examination that 
his face displayed no deformity.  No evidence of dermatitis 
was found on examination of the appellant's skin, and, in 
fact, no relevant abnormality of any kind was found on this 
examination of the appellant.  

By rating action dated in April 1998, service connection for 
a laceration scar above the right eyebrow was granted, 
effective from the date of receipt of claim in February 1997.  

On a VA Form 9, dated in June 1998, the appellant complained 
of an ugly scar over his right eye.  In June 1999, he stated 
that he felt he was entitled to compensation for this 
disability.  

In a July 1999 letter from the appellant's employer, it was 
stated that his work required the use of both hands all day.  
Nothing relevant to the scar of the right eyebrow was 
contained in this letter.  Likewise, a magazine article about 
a Korean War veteran contains nothing relevant to the present 
appeal.  

In June 2001, the appellant's mother wrote to state that he 
had no marks or scars on his face prior to service; whereas 
he returned from service with "scars over his eyes where he 
had stitches."  

Also in June 2001, the appellant testified before the 
undersigned at a hearing held at the RO pertaining to other 
issues which were on appeal to the Board at that time.  He 
made no mention of the scar of his right eyebrow at that 
hearing, except to argue that the disability should be 
service-connected from an earlier effective date.  

On a VA scar examination in June 2002, it was reported that 
the appellant had scars in the area of both eyebrows which 
were moderately disfiguring of the eyebrows.  Specifically, 
there was a 2.5 cm. scar over the outside of the right 
eyebrow which was, according to the appellant, tender to the 
touch.  Physical examination disclosed no ulceration, and no 
breakdown of the skin.  Color photos were to be taken of this 
scar, but the appellant declined, saying that he would take 
and submit his own pictures of this scar.  No such pictures 
were ever received from the appellant.  

The appellant was accorded another official scars examination 
in October 2003.  The examiner reported that the residual 
scar was 1.5 cm. in length.  Palpation of the scar elicited 
no pain or tenderness; there was no underlying tissue loss;; 
and there was no functional impairment resulting from this 
scar.  There was a normal skin tone adjacent to the right 
eyebrow scar, and no elevation or depression of this scar was 
noted by the examiner, who reported that there was minimal 
disfigurement of the crease of the right eye.  Color 
photographs of this scar were to be taken as part of this 
examination.  Once again, however, the appellant declined to 
have these color photos of the scar taken at this time, 
saying that such photographs had been taken and "sent in" 
two weeks previously.  These photos were never received by 
the RO; and the appellant was notified of this deficiency in 
the evidence and requested to submit color photos of the 
right eyebrow scar.  See page 9 of the supplemental statement 
of the case, issued in December 2003.  

To date, no response has been received from the appellant.  

Based upon a review of the current evidentiary record, it is 
apparent that the service-connected scar of the right eyebrow 
is superficial in nature, without repeated ulceration; it is 
not tender or painful on objective demonstration; and it 
results in no limitation of motion or function, nor does it 
exceed 144 square inches in area.  Although some VA examiners 
have reported "moderate" or "minimal" disfigurement, the 
use of such terms by the examiners is not conclusive or 
determinative.  Cf. 38 C.F.R. § 4.130 (1995).  Another VA 
examiner in May 1997 found no disfigurement worthy of notice, 
and the undersigned also does not recall any significant 
degree of disfigurement being present when the appellant 
appeared at the June 2001 hearing.  None of the medical 
evidence shows that the scar has any of the 8 characteristics 
of disfigurement identified under the new schedular criteria.  
Unfortunately, the appellant has not cooperated in several 
attempts to obtain color photographs of this scar, which 
would be, by far, the best evidence on the question of the 
degree of disfigurement present.  Based upon the evidence of 
record, the Board has concluded that a compensable degree of 
disfigurement is not shown to be present as a result of this 
scar.  

Accordingly, the requirements for a compensable disability 
rating under either the old or the new criteria for rating 
scars are not satisfied.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a compensable disability evaluation for the disability 
at issue.  


							(CONTINUED ON NEXT PAGE)



ORDER

A compensable initial rating for a laceration scar of the 
right eyebrow is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



